Exhibit 32 CERTIFICATION OF 10-QSB REPORT OF ZYNEX MEDICAL HOLDINGS, INC. FOR THE QUARTER ENDED JUNE 30, 2007 Each of the undersigned hereby certifies, for the purposes of Section 1350 of Chapter 63 of Title 18 of the United States Code, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, in his capacity as an officer of Zynex Medical Holdings, Inc. (“Zynex”), that to his knowledge: 1. The 10-QSB Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such 10-QSB Report fairly presents, in all material respects, the financial condition and results of operations of Zynex. This written statement is being furnished to the Securities and Exchange Commission as an exhibit to the 10-QSB Report. A signed original of this statement has been provided to Zynex and will be retained by Zynex and furnished to the Securities and Exchange Commission or its staff upon request. This Certification is executed as of August 16, 2007. /s/ Thomas Sandgaard Thomas Sandgaard President and Chief Executive Officer /s/ Fritz G. Allison Fritz G. Allison Chief Financial Officer
